                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 JARRETT TAPP,                                    )         CASE NO. 5:19-cv-122
                                                  )
                                                  )
                          PLAINTIFF,              )         JUDGE SARA LIOI
                                                  )
                                                  )
 v.                                               )         MEMORANDUM OPINION
                                                  )
                                                  )
 BOB EVANS RESTAURANTS, LLC,                      )
                                                  )
                                                  )
                         DEFENDANT.               )



           This matter is before the Court on the motion of defendant Bob Evans Restaurants, LLC,

(“Bob Evans”) to dismiss the amended complaint. (Doc. No. 16.) Plaintiff Jarrett Tapp (“Tapp”)

opposed the motion (Doc. No. 17) and Bob Evans filed a reply (Doc. No. 18). For the reasons

stated below, Bob Evans’ motion to dismiss the amended complaint is GRANTED and this action

is dismissed.

      I.    BACKGROUND

           Tapp was employed as a server at the Bob Evans restaurant in Wooster, Ohio, from May

15, 2013, until October 8, 2018. (Doc. No. 15, Amended Complaint [“Am. Compl.”] ¶ 3.)

Beginning in December 2015, Tapp initiated a series of complaints to Bob Evans restaurant

managers and corporate officers. These complaints alleged that Tapp was required to do the work

of two people while being paid only for his primary job; Bob Evans held tips left on credit cards

until the server’s next pay check; Bob Evans began serving sausage gravy and soup in smaller
bowls without a price adjustment; and adult restaurant employees in two different restaurants had

been involved with other employees, which Tapp believed to have been under the age of eighteen.

(Id. ¶¶ 5, 7–8, 10, 13.) The restaurant Director of Operations and the Human Resources Manager

met with Tapp multiple times in attempts to address Tapp’s grievances, but Tapp was not satisfied

with the results. (Id. ¶¶ 13–15.)

        Instead, Tapp attempted to organize a union among his fellow employees. He sent letters

to other Bob Evans restaurants informing them that in the future, there may come a time when

employees may convene in their stores with the intent of disrupting sales and guest relations. (Id.

¶ 11.) Bob Evans Human Resource Manager John Haslinger (“Haslinger”) informed Tapp that his

first duty of employment was to protect the brand. (Id. ¶ 13.) Undeterred, Tapp posted accusations

against Bob Evans on social media. (Id. ¶ 17.) Tapp then sent a “settlement request” to Bob Evans

in which Tapp requested that corporate officers admit to their role in the allegations listed in his

request. (Id. ¶¶ 19–20.) No corporate officers responded to the request. (Id. ¶ 20.) Shortly

thereafter, Bob Evans terminated Tapp’s employment. (Id. ¶ 21.)

        Tapp asserts three claims for relief: (1) racketeering/larceny; (2) coercing/inducing; and

(3) retaliation/harassment.1 Tapp relies on eighteen different federal and state statutes, including

criminal, military, fair housing, and California statutes, to support his claims. Bob Evans asserts

that Tapp lacks standing to assert claims under the criminal, military, fair housing, and California

statutes, and fails to state a claim for relief under the remaining statutes.




1
 In his original complaint, Tapp claimed he was a whistleblower and that he was terminated for exercising his rights
under the National Labor Relations Act. (Doc. No. 1-1, Complaint at 14.) Tapp abandoned that claim in his amended
complaint.
                                                         2
    II.    STANDARD OF REVIEW

          A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the sufficiency of the pleading.

Davis H. Elliot Co. v. Caribbean Utils. Co., 513 F.2d 1176, 1182 (6th Cir. 1975) (per curiam). All

allegations of fact by the nonmoving party are accepted as true and construed in the light most

favorable to that party. See Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998) (citing Meador

v. Cabinet for Human Res., 902 F.2d 474, 475 (6th Cir. 1990)). The Court, however, “need not

accept as true legal conclusions or unwarranted factual inferences.” Mixon v. Ohio, 193 F.3d 389,

400 (6th Cir. 1999) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

          The sufficiency of the pleading is tested against the notice pleading requirements of Fed.

R. Civ. P. 8(a)(2), which provides that a complaint must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief[.]” Although this standard is liberal, Rule 8

still requires a complaint to provide the defendant with “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.

Ed. 2d 929 (2007). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S.

at 570). A claim is facially plausible “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).




                                                    3
        A plaintiff “generally need not plead the lack of affirmative defenses to state a valid claim.

See Fed. R. Civ. P. 8(a) (requiring “a short and plain statement of the claim” (emphasis added));

see also Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012); Memphis, Tenn. Area

Local, Am. Postal Workers Union v. City of Memphis, 361 F.3d 898, 904 (6th Cir. 2004) (“A

complaint need not anticipate every defense and accordingly need not plead every response to a

potential defense.”). Even in the wake of Iqbal (and Twombly), a party “is not required to anticipate

and respond to every affirmative defense that a defendant may choose to assert. To find otherwise

would require a complaint to address and overcome every possible affirmative defense.” Rumpz v.

Am. Drilling & Testing, Inc., No. 09-10971, 2009 WL 3464826, at *6 (E.D. Mich. Oct. 23, 2009);

see Jones v. Bock, 549 U.S. 199, 216–17, 127 S. Ct. 910, 166 L. Ed. 2d 798 (2007) (finding a

complaint need not refute affirmative defenses).

        In entertaining a Rule 12(b)(6) motion, the Court may consider documents that are

referenced in the pleadings and are integral to the claims, without converting the motion to one for

summary judgment. See Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir.

2008) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)); Commercial Money Ctr.,

Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 335–36 (6th Cir. 2007).

    III. ANALYSIS

        A. Racketeering/Larceny

        Tapp first claims racketeering/larceny based on Bob Evans’ practice of paying credit card

tips to servers in their regular paychecks and not on a daily basis. (Am. Compl. at 118–192 (Count

1).) Tapp seeks relief under nine different statutes, six of which are federal or state criminal law


2
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
                                                       4
statutes. Absent unusual circumstances, an individual, like Tapp, possesses no private right of

action based on alleged violations of criminal statutes. Booth v. Henson, No. 06-1738, 2008 WL

4093498, at *1 (6th Cir. Sept. 5, 2008) (per curiam) (“‘[A] private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.’” (quoting Linda R.S. v.

Richard D., 410 U.S. 614, 619, 93 S. Ct. 1146, 35 L. Ed. 2d 536 (1973))).

        Tapp also claims relief under 10 U.S.C. § 921, part of the Uniform Code of Military Justice,

which provides protection only to members of the armed forces. This statute is also inapplicable

to the facts of this case.

        This leaves Tapp’s claims under the Racketeer Influenced and Corrupt Organization Act

(“RICO”),18 U.S.C. § 1964(c), and Ohio’s RICO statute, Ohio Revised Code § 2923.34(A).

Pursuant to 18 U.S.C. § 1964(c), RICO provides a private right of action for “[a]ny person injured

in his business or property by reason of a violation of [18 U.S.C. § 1962.]” In turn, § 1962 states

in relevant part:

        (c) It shall be unlawful for any person employed by or associated with any
        enterprise engaged in, or the activities of which affect, interstate or foreign
        commerce, to conduct or participate, directly or indirectly, in the conduct of such
        enterprise’s affairs through a pattern of racketeering activity or collection of
        unlawful debt.

        (d) It shall be unlawful for any person to conspire to violate any of the provisions
        of subsection . . . (c) of this section.

        At the outset, RICO specifies that it is unlawful for a “person” employed or associated with

an “enterprise” to participate in the “enterprise’s” affairs through a pattern of racketeering. Under

RICO, a corporation cannot be both the “enterprise” and the “person” conducting or participating

in the affairs of that enterprise. Puckett v. Tenn. Eastman Co., 889 F.2d 1481, 1489 (6th Cir.1989).

Further, under the “non-identity” or “distinctness” requirement, a corporation may not be liable

                                                 5
under § 1962(c) for participating in the affairs of an enterprise that consists only of its own

subdivisions, agents, or members. In other words, an organization cannot join with its own

members to undertake regular corporate activity and in doing so become an enterprise distinct from

itself. See In re ClassicStar Mare Lease Litig., 727 F.3d 473, 490 (6th Cir. 2013). Thus, Bob Evans

cannot be the person if it is also the enterprise as Tapp suggests.

         Furthermore, Tapp has failed to identify a “pattern of racketeering activity.” Under RICO,

a “pattern of racketeering activity” requires allegations that the defendant committed at least two

predicate offenses listed in §1961(1). The only “racketeering activity” Tapp claims is a violation

of 18 U.S.C. § 1956(a)(1)(B)(i)(ii) for money laundering. Under § 1956(a)(1), for an action to be

considered money laundering, the funds in question must be proceeds of “unlawful activity.”

United States v. Hayes, 800 F. Supp. 1575, 1577–78 (S.D. Ohio 1992), vacated on other grounds

by Hayes v. United States, No. 92-3950, 1993 WL 64138 (6th Cir. Mar. 9, 1993). Tipping

restaurant servers is not unlawful activity. Tapp does not allege facts plausibly suggesting Bob

Evans engaged in money laundering of server tips paid by credit card and, thus, Tapp cannot

maintain his claims under RICO.3

         B.       Coercing/Inducing

         Second, Tapp claims coercing/inducing based on his allegation that he was required to

serve smaller portions to customers. (Am. Compl. at 120 (Count 2).) Tapp claims he was

threatened with disciplinary action if he did not meet his sales goals. (Id.) He asserts violation of


3
  Tapp cannot maintain a claim under the Ohio RICO statute either because the Ohio RICO statute also requires the
plaintiff to establish that the conduct of the defendant involves the commission of two or more specifically prohibited
state or federal criminal offenses and that the defendant has participated in the affairs or an enterprise or has acquired
and maintained an interest in or control of an enterprise that exists separate and apart from the defendant. Bradley v.
Miller, 1:10-cv-760, 2012 WL 4447454, at *4 (S.D. Ohio Sept. 25, 2012) (citing Hall v. CFIC Home Mtg., 888 N.E.2d
469 (Ohio Ct. App. 2008)).
                                                            6
six statutes; however, none of these statutes provide a viable cause of action. Two statutes are Ohio

criminal statutes, which do not provide a private right of action in a civil case. Booth, 2008 WL

4093498, at *1. The third statute cited is again the Uniform Code of Military Justice. In addition

to these, Tapp cites to inapplicable portions of the Family and Medical Leave Act, 5 U.S.C. § 6385

and the Fair Housing Act, 42 U.S.C. § 3617. Tapp also cites a California state statute, which does

not provide a basis for relief in this cause of action because this action no substantive ties to

California.4 Tapp has failed to state any plausible basis for a civil claim of coercing or inducing.

        C.       Retaliation/Harassment

        Finally, Tapp alleges he was subjected to retaliation and harassment. (Am. Compl. at 120–

21 (Count 3).) Tapp cites three statutes in support of this claim. First, Tapp again cites to the

inapplicable California state statute. Tapp also cites to 41 C.F.R. § 60-20.8(b), which applies

specifically to federal government contractors and subcontractors. Neither Tapp nor Bob Evans is

a federal government contractor or subcontractor. Thus, this section is applicable to this case.

        The third statute is an Ohio state statute that makes it an unlawful discriminatory practice

to discriminate against another person because that person opposed an unlawful discriminatory

practice. The discriminatory practice must be based on race, color, religion, gender, military status,

national origin, disability, age, or ancestry. Ohio Rev. Code § 4112.02(A). Tapp does not allege

facts plausibly suggesting Bob Evans engaged in a discriminatory practice based on any these

criteria.




4
  As alleged in the complaint, Tapp was employed at an Ohio Bob Evans restaurant and the alleged unlawful conduct
took place in Ohio. Tapp does not allege any unlawful activity took place in California. Moreover, this case was
originally brought in Ohio state court, and then removed to this Court.
                                                       7
         Tapp has failed to state any cognizable claim for relief for retaliation or harassment.

    IV. CONCLUSION

         For all the aforementioned reasons, Bob Evans’ motion to dismiss (Doc. No. 16) is

GRANTED and this action is dismissed. Tapp’s motion to compel (Doc. No. 20) is DENIED as

moot. Pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be taken in good

faith.



                IT IS SO ORDERED.


 Dated: May 15, 2019
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                                   8
